DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes.
With regards to claims 2-5 are allowable based upon their dependency thereof claim 1.
With regards to claim 6
The prior art does not disclose or suggest the claimed “at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas” in combination with the remaining elements as set forth in claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meneghini et al. PG. Pub. No.: US 2006/0101908 A1 discloses a sensing apparatus for use in a mass flow rate sensor for measuring a fluid flow rate includes a main conduit for containing a fluid flow, and a sensor passageway for tapping a portion of the fluid flow from the main conduit at a first location, and returning the portion of the fluid flow to the conduit at a second location. At least one bypass passageway, which may be provided in the form of a tube, is positioned in the main conduit between the first and second locations, and the bypass passageway is provided with non-negligible entrance effects that are substantially equal to entrance effects of the sensor passageway, so that a bypass ratio of the apparatus remains constant. A mass flow rate sensor of the present disclosure accurately measures any type of gas but only requires calibration in only one reference gas, the bypass section includes a number of the bypass tubes, disposed parallel to one another and surrounded by a housing tube. The bypass tubes and the housing tube extend between a first end and a second end, and spaces are located between the individual bypass tubes. Each bypass tube is provided with a hydrodynamic development length that is substantially equal to a hydrodynamic development length of the sensor passageway so that the entrance effects are similar for both the sensor passageway and the bypass tube. The multiple bypass tubes are not associated with a housing, but are simply pressed together into a bypass plug and , however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 
Wang PG. Pub. No.: US 2004/0123672 A1 discloses an apparatus and method for measuring flow. A flow sensor includes a sensor conduit and a bypass having at least one capillary tube. At least one of the length, inside diameter, and cross-sectional shape of the sensor conduit is substantially equal to the corresponding length, inside diameter, and cross-sectional shape of the at least one capillary tube, the bypass, or laminar flow element, is typically located in the main fluid flow channel positioned between the input and the output of the sensor tube to insure laminar flow through the bypass section of the main fluid flow channel up to a maximum designed flow rate. , however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 

Yamamoto et al. US PATENT No.: US 6,247,495 B1 discloses a flow proportioning assembly for dividing a portion of a fluid flow such as gas for presentation to a sensor includes a holder member having a central opening and forming an exterior peripheral passageway when inserted within a conduit of a flow meter housing. A resistor member can be adjustably mounted in the central opening downstream of a holder member aperture to encourage a laminar flow pattern and a large entrance port , however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 

Huang et al. US PATENT No.: US 5,750,892 discloses a laminar flow element for use in flow metering devices has a laminar flow element plug with an upstream end and a downstream end and a linear extent between the upstream end and the downstream end, the laminar flow element plug configured to be positioned within a base cavity with the upstream end oriented toward the direction of flow, and sensor taps through walls of the base cavity positioned inboard of the laminar flow element plug so that entrance effect is eliminated, error due to flow cross-sectional area differential is eliminated, and orifice effect is minimized, to produce a laminar flow with linear pressure drop across the sensor taps as a function of flow rate. Coaxial laminar flow guides are , however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 

Speldrich et al. PG. Pub. No.: US 2013/0098484 A1 discloses a flow sensor includes a main flow body, a laminar flow element, and first and second bypass channels. The first bypass channel is formed in, and extends at least partially around, the outer surface of the laminar flow element, and is in fluid communication with the main flow channel and defines a first bypass flow passage between the laminar flow element and the main flow body. The second bypass channel is formed in, and extends at least partially around, the outer surface of the laminar flow element, and is in fluid communication with the main flow channel and defines a second bypass flow passage between the laminar flow element and the main flow body, however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 

Wang et al. PG. Pub. No.: US 2008/0059084 A1 discloses a system and method of characterizing or controlling a flow of a fluid is provided that involves a sensor conduit and a bypass. A plurality of fluids may be utilized in the flow control device based on characteristic information of the device generated during calibration thereof. The characteristic information, in turn is based on a dimensionless parameters, such as adjusted dynamic pressure and adjusted Reynolds number. The flow control device having at a fluid inlet and a fluid outlet in accordance with one or more aspects of the invention. Flow control device can comprise one or more sensor assemblies including a bypass and a sensor conduit fluidly connected to the bypass. The bypass can comprise a plurality of capillary tubes that serve to at least partially render a laminar flow character. One or more sensors is typically operatively disposed or configured to provide a representation of a flow rate of fluid flowing through the sensor conduit. Typically, during operation, a fluid, such as a gas, is introduced into the device. A portion of the fluid flows through the bypass and a portion of the fluid flows through the sensor conduit. Typically, the portion of fluid flowing through the sensor conduit is a fraction of the portion of fluid flowing through the bypass. The total flow rate through the , however is silent on a continuous flow section including a plurality of continuous capillary tubes, each of the plurality of continuous capillary tubes having a length, L; n flow segments forming n-1 spaces within the bypass where n is greater than or equal to 2, each of the n flow segments having a plurality of capillary tubes or at least one thermal sensor including a sensor tube, the sensor tube coupled to the means for accessing to position the sensor tube across one of the plurality of pressure drops to divert a portion of the gas through the sensor tube, and the at least one thermal sensor is configured to provide a measured flow signal in response to the diverted portion of the gas. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852